PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/622,627
Filing Date: 14 Jun 2017
Appellant(s): Benner, Stephen, J.



__________________
Wendy W. Koba
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12-14-21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8-19-21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
See Final Office Action dated 8-19-21.
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  It is noted that the Final Office Action of 8-19-21 restricted out claims 14-17 by original presentation. However, Examiner inadvertently, included all the claims, claims 11-17 in all the rejections.  This was a typo and the Finally rejected claims should be claims 11-13, as claims 14-17 are currently withdrawn by Examiner.

(2) Response to Argument
Firstly, Examiner does not agree with the alleged summary and the breakdown of Claim 11 in the table provided on page 4.  For instance, Appellant alleges that part a) of claim 11 is supported by Fig 1,3 and [0027] (of corresponding US pubs 2017/0355059. It is noted that the references [0000] recited in the Brief do not correlate to the Specification submitted 6-14-17 but to the USPUBS case previously mentioned.)  However, Figs 1,3 nor [0027] support the creation of a database. There is no description on how the database is created. There is no description of how optimal values are determined to create the database.  Fig 3 simply shows a database but does not show any values, let alone ‘optimal values.’ 
This same argument regarding 112(a) and 112(b) rejections is posed by Appellant on page 5 of the Brief.  Although the language of ‘creating a database of optimal values’ was in original claim 11, as the claims have been amended, and in particular the last amendment that recites ‘creating a database of optimal values of properties associated with state variables’, there was need to further investigate how the method steps were accomplished.  This led to current 112 (a) and (b) rejections because there is no support in the specification as to how the database is created, how ‘optimal’(desired) values of properties associated with state variables are determined and used to create this database. Appellant merely alleges that ‘one of ordinary skill understands a method of creating a database’ and that ‘one of ordinary skill in CMP processes would have ‘ready access’ to a selected set of optimal values for properties being analyzed during CMP process.’ This blanket statement gives no support from Appellant or Appellant’s specification on these two issues.  The term ‘creating’ is specific to Appellant’s invention and therefore must have some specific steps in this creation.  Is the database created by an algorithm?  This is not evident. Appellant hasn’t given any list of ways the database of optimal values of properties associated with state variables is created, how the certain ‘properties’ are selected to be measured, how they are measured and compared and adjusted for.  When the claims are unclear and create uncertainty, the Examiner is to look to the Specification for guidance. MPEP 2161.01(l) states: When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.
	The specification doesn’t give sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
In addition, Appellant has not addressed all of the 112 rejections including the fact that the Specification nor Fig 3 shows any values, optimal or otherwise, and the fact that there are no ‘properties’ disclosed in the original specification that now has become the centerpiece of this claim.  The indefiniteness of claiming a database of optimal values of properties associated with a plurality of state variables…for a number of different material systems has NOT been addressed. The exact or specific values, properties, variables or systems is undefined and therefore the scope of claim 11 is indefinite.  There are simply too many undefined numbers of values, properties, and state variables to understand invention and determine exact method steps.
Regarding Appellant’s arguments to the 102 rejection anticipated by Daniel, Appellant refers to an Advisory Action from 6-11-19 and alleges that Daniel does not have a step of ‘analysis of the slurry(effluent) to generate process control signals.” Firstly, there is no “analysis” step or “generating processing controls” step in the current claims. Those arguments were drawn to claim 1 back in 6-11-19 and the claim has since been deleted.  Therefore, these arguments are moot.   Secondly, Daniel does have an ‘analyzing step of the evacuated slurry stream’ (Fig 3, 306) and a comparison step at 308 that 
At the middle of page 6, Appellant continues to argue that Daniel’s analyzer 160 is “only” used to monitor endpoint detection. Again, there is no “analyzer” or “analyzing” step in the current claims and therefore these arguments are not germane to the current claims or issues. Additionally, Appellant does not articulate how the current claims overcome Daniel. Claim 11 has a comparing step, and Daniel anticipates this step wherein the analyzer system 160 receives the evacuated slurry and generates process control signals for the polishing head via 60 and the polishing slurry dispenser via 76 in response thereto so as to establish and maintain polishing equilibrium during CMP processing in real-time (Fig 3), so that when the properties of metals are not detected, the polishing continues with, properties of CMP state variables such as, polishing head rotating and pressing downwardly and slurry is continued to be used for polishing, and when the properties of metals are detected, end point is established and the polishing head can stop or continue for predetermined time (col 8, line 20- col 9, line 52).  
Appellant further argues that Daniel shows separate and distinct two-way signal lines and alleges that “none of these system components are ‘adjusted’ in response to signals from analyzer 160(sic).”   As pointed out by Appellant, the analyzer 160 is connected to controller 82 which adjusts all the signals to establish all the properties of CMP, such as downward pressure of wafer, platen rotation rate, wafer rotation rate, slurry supply rate, the slurry evacuation rate (col 6, line 44-col 7, line 20.)   Clearly, analyzer 160 is used to detect properties (col 7, lines 1-65) in situ (continuously) of various metals (such as tungsten, aluminum, titanium, copper, lead, iron, gold, silver, etc-col 3, line 67-col 4, 
On page 7, Appellant further argues that ‘Daniel does not compare extracted slurry components with stored predetermined values that generates CMP process control signals based on the comparison.’  The second part of this argument regarding ‘generates CMP process control signals’ has just been clearly identified in Daniel, above.  Further, relating to the ‘stored predetermined values,’ Daniel absolutely discloses this. At col3, line 67-col 4, line 3, Daniel discloses that different metals (that have different properties) can be detected by atomic absorption spectroscopy (AAS). (AAS is explained here https://www.thermofisher.com/us/en/home/industrial/spectroscopy-elemental-isotope-analysis/spectroscopy-elemental-isotope-analysis-learning-center/trace-elemental-analysis-tea-information/atomic-absorption-aa-information.html#:~:text=Atomic%20absorption%20spectrometry%20(AAS)%20detects,absorbances%20are%20measured%20against%20standards  And here https://www.scimed.co.uk/education/what-is-atomic-absorption-spectroscopy-aas/ )
To carry out atomic absorption spectrometry (AAS), there are three main components:
A light source
The sample (wafer in this case)
A means of measuring the light the sample will absorb.

The light beam of electromagnetic beam passes through the sample. The sample will absorb some of this radiation.
AAS measures the amount of light absorbed proportional to the number of atoms of the element being measured for (in this case the different metals, which have different properties).
The AAS process also requires a calibration curve, which will help determine the concentration (mentioned in Daniel-col 7, line 22-64) of the element tested for based on previous measurements of it in known concentrations (i.e. stored predetermined values).
The spectrometer also incorporates a monochromator. This is an optical device that selects and transmits a specified wavelength, or spectral line.
It selects the specific light appropriate to the sample element and directs it onto a detector.
This produces an electrical signal that is proportionate to the intensity of the light to thereby identify the presence of a metal (one of a plurality of metals.)
Therefore, the analyzer evaluates the slurry/slip stream and compares the analyzed slurry with predetermined values (wavelengths) of metals to determine the presence of a metal and then communicates with controller/processor 82 which generates CMP process control signals to either 
It is noted that Claim 11, part e) recites “performing on-going adjustments…to CMP process, as necessary, to maintain optimum values…”  This step is not a positively recited step that must be performed, but only is performed as necessary.   Daniel, as detailed above, meets the claim limitations and anticipates claims 11-13.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        
Conferees:
/NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.